ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                       In re Marriage of Price, 2013 IL App (4th) 120422




Appellate Court            In re: the Marriage of JILL ANNE PRICE, Petitioner-Appellee, and
Caption                    MELVIN LEE PRICE, Respondent-Appellant.



District & No.             Fourth District
                           Docket No. 4-12-0422


Filed                      April 10, 2013


Held                       In marriage dissolution proceedings where the respondent failed to make
(Note: This syllabus       an equalization payment to petitioner within 90 days as ordered by the
constitutes no part of     trial court, the trial court’s assessment of interest on that judgment was
the opinion of the court   upheld, even though respondent filed a notice of appeal from the order
but has been prepared      and argued that the interest order interfered with the appellate court’s
by the Reporter of         consideration of whether the trial court erred in ordering that the payment
Decisions for the          be made within 90 days of the judgment, since the assessment of interest
convenience of the         was collateral to the issues raised in respondent’s appeal
reader.)


Decision Under             Appeal from the Circuit Court of Vermilion County, No. 07-D-361; the
Review                     Hon. Karen E. Wall, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Steven L. Blakely and Nicolas Boileau, both of Acton & Snyder, LLP, of
Appeal                     Danville, for appellant.

                           Kevin M. Colombo, of Saikley, Garrison, Colombo & Barney, LLC, of
                           Danville, for appellee.


Panel                      JUSTICE KNECHT delivered the judgment of the court, with opinion.
                           Presiding Justice Steigmann and Justice Turner concurred in the
                           judgment and opinion.




                                             OPINION

¶1          In June 2011, the trial court dissolved the marriage of petitioner, Jill Anne Price, and
        respondent, Melvin Lee Price, but reserved all other issues pending between the parties
        except the grounds of dissolution. On October 18, 2011, the court entered its supplemental
        order resolving all issues then pending between the parties. In February 2012, following the
        denial of his posttrial motion, Melvin filed a motion for stay of judgment pending his appeal
        and a notice of appeal in case No. 4-12-0155. On February 27, 2012, Jill filed a motion to
        dismiss Melvin’s motion for stay of judgment, or in the alternative, to require Melvin to pay
        an appeal bond. She also asked for interest to be assessed on the court’s October 18, 2011,
        order. On February 29, 2012, Jill filed a petition for a finding of indirect civil contempt, or
        in the alternative, for enforcement of the court’s October 18, 2011, supplemental order.
        During an April 5, 2012, hearing on the motions, the court orally ordered interest on the
        money judgment to commence on January 18, 2012 (90 days after its October 18, 2011,
        supplemental order).
¶2          Melvin appeals, docketed as No. 4-12-0422, arguing the trial court lacked jurisdiction
        to modify its October 18, 2011, supplemental order. We affirm.

¶3                                      I. BACKGROUND
¶4          On June 13, 2011, the trial court entered an order dissolving the marriage of Jill and
        Melvin while reserving all other issues pending between the parties except the grounds of
        dissolution. On October 18, 2011, the court entered its supplemental order to the dissolution
        judgment resolving all issues then pending between the parties. Because the facts
        surrounding the parties’ dissolution and procedural history were discussed in length in this
        court’s opinion on Melvin’s first appeal, In re Marriage of Price, 2013 IL App (4th) 120155,
        we will only discuss the facts necessary for the disposition of the instant appeal.
¶5          On February 23, 2012, Melvin timely filed his notice of appeal in case No. 4-12-0155 in

                                                 -2-
       which he argued the trial court erred in awarding Jill the following: (1) $7,500 per month in
       permanent maintenance; (2) $15,000 toward her attorney fees; and (3) an equalization
       payment of $330,275.10 within 90 days of the judgment. Also on February 23, 2011, Melvin
       filed a motion for stay of judgment pending his appeal. On February 27, 2012, Jill filed a
       motion to dismiss Melvin’s motion for stay of judgment, or in the alternative, to require
       Melvin to pay an appeal bond. In this motion, Jill also asked for interest to be assessed on
       the court’s October 18, 2011, supplemental order. On February 29, 2012, Jill filed a petition
       for a finding of indirect civil contempt, or in the alternative, for enforcement of the court’s
       supplemental order.
¶6         On April 5, 2012, while Melvin’s appeal was pending in case No. 4-12-0155, the trial
       court conducted a hearing on these motions. At the conclusion of the hearing, the court
       stayed the equalization payment and ordered Melvin to post bond in the amount of 125% of
       the amount stayed within 45 days. Over defense counsel’s objection, the court also ordered
       interest on the money judgment to commence to run 90 days after the October 18, 2011,
       supplemental order to judgment of dissolution of marriage. According to a May 24, 2012,
       docket entry, Melvin informed the court he would not be obtaining an appeal bond and
       requested the court reconsider. The court denied his request to reconsider.
¶7         This appeal followed.

¶8                                         II. ANALYSIS
¶9         Melvin argues the trial court lacked jurisdiction to enter its April 5, 2012, order
       modifying the terms of the October 18, 2011, supplemental order to judgment of dissolution
       of marriage because he filed a notice of appeal on February 23, 2012. We disagree.
¶ 10       We review de novo whether the trial court had jurisdiction to enter its April 5, 2012,
       order. In re Marriage of Chrobak, 349 Ill. App. 3d 894, 897, 811 N.E.2d 1248, 1251-52
       (2004).
¶ 11       Generally, once a notice of appeal is filed, the trial court is divested of jurisdiction to
       enter any order involving a matter of substance and the appellate court’s jurisdiction attaches
       immediately. In re Marriage of Petramale, 102 Ill. App. 3d 1049, 1052, 430 N.E.2d 569, 572
       (1981). Thus, the trial court is prohibited from entering any order which would change or
       modify the judgment or its scope or which would interfere with review of the judgment. Id.
       at 1052-53, 430 N.E.2d at 572. However, the trial court retains jurisdiction to determine
       matters arising independent of and collateral to its judgment. Id. at 1053, 430 N.E.2d at 572.
       “ ‘Collateral or supplemental matters include those lying outside the issues in the appeal or
       arising subsequent to delivery of the judgment appealed from.’ ” Moenning v. Union Pacific
       R.R. Co., 2012 IL App (1st) 101866, ¶ 22, 966 N.E.2d 443 (quoting Town of Libertyville v.
       Bank of Waukegan, 152 Ill. App. 3d 1066, 1073, 504 N.E.2d 1305, 1310 (1987)).
¶ 12       In this case, Melvin argues the trial court’s order of interest against the $330,275.10
       equalization payment interferes with this court’s review on appeal of whether the trial court
       erred in ordering him to pay the equalization payment within 90 days of the judgment.
       Melvin asserts the issue of interest is directly dispositive of this court’s determination of
       whether the equalization payment should be upheld in case No. 4-12-0155. We disagree.

                                                 -3-
¶ 13        Interest generally begins to accrue from the date of a court’s judgment until satisfied. 735
       ILCS 5/2-1303 (West 2010). In this case, the trial court’s October 18, 2011, supplemental
       order did not contain an award of interest. Melvin did not pay the money judgment within
       90 days as originally ordered by the court, and the court retroactively ordered him to pay
       interest beginning on January 18, 2012. The court made it clear the award of interest was a
       penalty it was imposing because Melvin failed to comply with the trial court’s judgment. The
       trial court’s assessment of interest would not have affected our analysis of whether the trial
       court erred in ordering him to pay the equalization payment within 90 days–even if the
       interest was assessed prior to Melvin’s notice of appeal. This issue is independent of and
       collateral to the issues raised in Melvin’s direct appeal. See Shapiro v. Shapiro, 113 Ill. App.
       2d 374, 382, 252 N.E.2d 93, 98 (1969) (finding the circuit court retained jurisdiction to enter
       postdecree orders while the appeal was pending because the orders did not affect the
       substantive issues on appeal). The circuit court retained jurisdiction to impose interest
       against the money judgment it originally entered in October 2011.

¶ 14                                   III. CONCLUSION
¶ 15       For the reasons stated, we affirm.

¶ 16       Affirmed.




                                                 -4-